ON APPELLANT’S MOTION FOR REHEARING
MORRISON, Judge.
Appellant introduced in evidence a judgment of the 120th District Court of El Faso dated November 4, 1960, which ordered him to pay the sum of $15.00 a week into the registry of the Court for transmittal to the probation officer in San Francisco, California. He testified at a hearing held November 4, 1964, that he complied with the order for fifteen weeks, but had paid nothing since. He further testified that he paid an income tax for the year 1963 on a reported income of $5,000. Appellant is in no position to rely on the provisions of Section 6 of Article 2328b-2, V.A.C.S. because he demonstrated by his testimony that he had not brought himself within the terms of such section, which in effect grants him asylum only so long as he complies with the terms of the Court’s order.
Clearly he was extraditable under the holdings of this Court in Ex parte Coleman, 157 Tex.Cr.R. 37, 245 S.W.2d 712 and Ex parte Brito, 172 Tex.Cr.R. 409, 358 S.W.2d 122. In Ex parte Peairs, 162 Tex.Cr.R. 243, 283 S.W.2d 755, we held that a State might constitutionally pass a law which would facilitate extradition.
Appellant’s motion for rehearing is overruled.